DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, Figures 1-6, 8, 11-14 in the reply filed on 02/02/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a contour changing bump, a trailing edge extension structure” as claimed in Claims 8 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Gollnick et al. (DE 102013210737, hereinafter: “Gollnick”).
In reference to Claim 1
Gollnick discloses:
A rotor blade assembly (1) for a wind turbine ([0004] Translation of Gollnick), comprising: a rotor blade (10) comprising a surface (12) ([0086] Translation of Gollnick), wherein the surface of the rotor blade comprises an inclined groove (cutout 40 on surface 12; [0104] Translation of Gollnick); and at least one add-on element (21) mounted on the surface of the rotor blade via a bonding interface (mating surface on bottom of base body 22, [0106] Translation of Gollnick ) downstream of the inclined groove such that particulate matter in an airflow upstream of the at least one add-on element capable of being deflected away from the bonding interface (mating surface on base body 22, [0106] Translation of Gollnick ) between the surface (12) of the rotor 

    PNG
    media_image1.png
    855
    1027
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 7b of Gollnick.

In reference to Claim 2
Gollnick discloses:
The rotor blade assembly of claim 1. In addition, Gollnick discloses the inclined groove (40) comprises a groove edge (42; [0104] Translation of Gollnick) (Fig. 7a-7c).

In reference to Claim 3
Gollnick discloses:
The rotor blade assembly of claim 2. In addition, Gollnick discloses the inclined groove is formed such that a height of the surface of the rotor blade is more on an upstream side of the groove edge in comparison to a height of the surface of the rotor blade on a downstream side of the groove edge (42) (see annotated Figure 7b of Gollnick) ([0104] Translation of Gollnick, Fig. 1,7a-7c).
In reference to Claim 4
Gollnick discloses:

The rotor blade assembly of claim 2. In addition, Gollnick discloses the at least one add-on element (21) is mounted downstream of the groove edge (42) (see annotated Figure 7b of Gollnick) ([0088,0104] Translation of Gollnick, Fig. 1,7a-7c).
In reference to Claim 5
Gollnick discloses:

The rotor blade assembly of claim 2. In addition, Gollnick discloses a height of the groove edge (42) is more than a height of the bonding interface (mating surface on bottom of base body 22, [0106] Translation of Gollnick).
In reference to Claim 6
Gollnick discloses:
The rotor blade assembly of claim 2. In addition, Gollnick discloses a height of the groove edge (42) is equal to a base height (24 top of base body 22) of the at least 
In reference to Claim 7
Gollnick discloses:
The rotor blade assembly of claim 2. In addition, Gollnick discloses a height of the groove edge (42) and a base height (24 top of base body 22) of the at least one add-on element (21) are selected such that a height difference between the height of the groove edge and the base height is in a predefined tolerance range (“In addition, a gap between the rotor blade surface 12 and the top 24 of the base body 22 is avoided, so that an aerodynamically optimal transition between the rotor blade surface 12 and the top 24 of the base body is ensured,” [0110] Translation of Gollnick.(Fig. 7a-7c). 

In reference to Claim 8
Gollnick discloses:

The rotor blade assembly of claim 1. In addition, Gollnick discloses the at least one add-on element (21) comprises a vortex generator (20). ([0086,0089, 0106] Translation of Gollnick, Fig. 1,7a-7c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gollnick et al. (DE 102013210737, hereinafter: “Gollnick”) in view of Huck (US 201101422665).
In reference to Claim 9
Gollnick discloses:

A wind turbine ([0004] translation of Gollnick), comprising a plurality of rotor blade assembly (1) comprise: a rotor blade (10) comprising a surface (12) ([0085-0086] translation of Gollnick), wherein the surface of the rotor blade comprises an inclined groove (40) ([0104] translation of Gollnick); and at least one add-on element (21) mounted on the surface of the rotor blade via a bonding interface (mating surface on the bottom of base body 22; [0106] translation of Gollnick) downstream of the inclined groove such that particulate matter in an airflow upstream of the at least one add-on element is capable of being deflected away from the bonding interface between the 
Gollnick does not explicitly disclose the wind turbine comprising: a tower; a rotor hub mounted on the tower; and a plurality of rotor blade assemblies mounted in the rotor hub.
Huck teaches:
A wind turbine (10) comprising: a tower (12); a rotor hub (18) mounted on the tower; and a plurality of rotor blade assemblies (16) mounted in the rotor hub ([0021-0022], Fig. 1).
Based on the teaching of Huck and Gollnick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the wind turbine of Gollnick by including the tower, rotor hub mounted on the tower; and a plurality of rotor blade assemblies mounted in the rotor hub as taught by Huck for the purpose including features which are known to a typical wind turbine for operation of a wind turbine. 
In reference to Claim 10
Gollnick in view of Huck discloses:
The wind turbine of claim 9. In addition, Gollnick discloses the inclined groove (40) comprises a groove edge (42; [0104] Translation of Gollnick) (Fig. 7a-7c).
In reference to Claim 11
Gollnick in view of Huck discloses:
The wind turbine of claim 10. In addition, Gollnick discloses the inclined groove (40) is formed such that a height of the surface (12) of the rotor blade is more on an 
In reference to Claim 12
Gollnick in view of Huck discloses:
The wind turbine of claim 10. In addition, Gollnick discloses the at least one add-on element (21) is mounted on a downstream side of the groove edge. (see annotated Figure 7b of Gollnick) ([0088, 0104] Translation of Gollnick, Fig. 1,7a-7c).
In reference to Claim 13
Gollnick in view of Huck discloses:
The wind turbine of claim 10. In addition, Gollnick discloses a height of the groove edge (see annotated Figure 7b of Gollnick) is more than a height of the bonding interface (mating surface on bottom of base body 22, [0106] Translation of Gollnick)  disposed between the surface of the rotor blade and the at least one add-on element. (Fig. 1,7a-7c).
In reference to Claim 14
Gollnick in view of Huck discloses:
The wind turbine of claim 9. In addition, Gollnick discloses the at least one add-on element (21) comprises a vortex generator (20). ([0086,0089, 0106] Translation of Gollnick, Fig. 1,7a-7c).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 cites prior art related to attaching the add-on elements to a rotor blade that is relevant to the Applicant’s invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745